Title: Thomas Jefferson to David Higginbotham, 28 February 1816
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir
            Monticello Feb. 28. 16
          
          The Surveyor left with me your plat and deed which I now inclose. he found the disputed bounds to contain 68. as so that you deduct 680.D. from your last payment to mr Short, of which I this day give him notice.
          
            affectionately yours.
            Th: Jefferson
          
        